SALCINES, Judge.
Anthony James Day appeals the judgment and sentence imposed as a result of his violation of probation. We affirm the judgment and sentence without discussion. However, as noted by Day and conceded by the State, the trial court failed to enter a written order revoking Day’s probation. Thus, we remand this case to the trial court with directions to enter a probation order specifying the conditions of probation which Day violated. See Donley v. State, 557 So.2d 943 (Fla. 2d DCA 1990).
*296Affirmed and remanded with instructions.
CASANUEVA, A.C.J., and DANAHY, PAUL W., (Senior) Judge, Concur.